- Prepared by EDGARX.com Media release Rio Tinto completes sale of Zululand Anthracite Colliery 2 September 2016 Rio Tinto has completed the sale of its 74 per cent of Zululand Anthracite Colliery (ZAC) to Menar Holding, for an undisclosed sum. ZAC, an underground mine in Zululand, South Africa, produces premium quality anthracite for international and domestic customers and has more than 1,300 employees and contractors. The remaining 26 per cent of ZAC will continue to be held by its Broad-Based Black Economic Empowerment partner, Maweni Mining Consortium Pty Ltd. Menar has a proven track record of operating and investing in South Africa through its controlling interest in Canyon Coal, which owns three coal mines in Mpumalanga and other coal projects in Mpumalanga and Gauteng. Rio Tinto has a long-standing relationship with South Africa and continues to invest in Richards Bay Minerals and exploration for other minerals in the country. Page 1 of 2 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, EMEA/Americas Media Relations, Australia/Asia Illtud Harri Ben Mitchell T +44 20 7781 1152 T +61 3 9283 3620 M +44 7 M +61 David Outhwaite Bruce Tobin T +44 20 7781 1623 T +61 3 9283 3612 M +44 7 M +61 David Luff Matthew Klar T +44 20 7781 1177 T +61 7 3625 4244 M +44 7 M +61 Investor Relations, EMEA/Americas Investor Relations, Australia/Asia John Smelt Natalie Worley T +44 20 7781 1654 T +61 3 9283 3063 M +44 7 M +61 David Ovington Rachel Storrs T +44 20 7781 2051 T +61 3 9283 3628 M +44 7 M +61 Galina Rogova T +86 21 6103 3550 M +86 Rio Tinto plc Rio Tinto Limited 6 St Jamess Square 120 Collins Street London SW1Y 4AD Melbourne 3000 United Kingdom Australia T +44 20 7781 2000 T +61 3 9283 3333 Registered in England Registered in Australia No. 719885 ABN 96 Page 2 of 2
